 Case 1:20-cv-16360-RMB-JS Document 3 Filed 02/18/21 Page 1 of 6 PageID: 24



NOT FOR PUBLICATION
                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

KEISHAWN BROWN,                    :
                                   :    CIV. NO. 20-16360 (RMB-JS)
                  Plaintiff        :
                                   :
     v.                            :          OPINION
                                   :
OFC. SAWYER,                       :
                                   :
                  Defendant        :



BUMB, DISTRICT JUDGE

     Plaintiff Keishawn Brown, a prisoner incarcerated in Garden

State Correctional Facility (“GSCF”) in Yardville, New Jersey,

filed this civil rights action pro se on November 17, 2020.

(Compl., Dkt. No. 1.) Plaintiff has submitted an application which

establishes    his    financial    eligibility     to   proceed     without

prepayment of the filing fee under 28 U.S.C. § 1915(a) (“IFP

application,” Dkt. No. 1-1.)

I.   SUA SPONTE DISMISSAL

     When a prisoner is permitted to proceed without prepayment of

the filing fee for a civil action against a government entity or

employee or based on prison conditions, 28 U.S.C. §§ 1915(e)(2)(B),

1915A(b)(1), and 42 U.S.C. § 1997e(c)(1) require courts to review

the complaint and sua sponte dismiss any claims that are (1)
 Case 1:20-cv-16360-RMB-JS Document 3 Filed 02/18/21 Page 2 of 6 PageID: 25



frivolous or malicious; (2) fail to state a claim on which relief

may be granted; or (3) seek monetary relief against a defendant

who is immune from such relief.

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle

v.Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully   pleaded,    must   be   held   to   ‘less   stringent

standards   than    formal   pleadings    drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). A pleading must contain a

“short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To survive a

motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Id. (quoting Twombly, 550 U.S. at 556.) Legal conclusions, together

with threadbare recitals of the elements of a cause of action, do

not suffice to state a claim. Id.

     Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at
    Case 1:20-cv-16360-RMB-JS Document 3 Filed 02/18/21 Page 3 of 6 PageID: 26



679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.     DISCUSSION

        A.    The Complaint

        For the purpose of screening the complaint under 28 U.S.C. §§

1915, 1915A and 42 U.S.C. § 1997e, the Court accepts Plaintiff’s

allegations      as   true.   Plaintiff      asserts   jurisdiction     under     42

U.S.C. § 1983. He alleges that on May 1, 2020 at Bayside State

Prison, Officer Sawyer called Plaintiff out of the shower line and

told him he could not take a shower. Plaintiff called Sawyer a

name, and Sawyer responded by spraying Plaintiff in the eyes with

pepper spray. Plaintiff seeks money damages against Sawyer for

excessive      force.   Therefore,     the    Court    construes     Plaintiff    as

raising an Eighth Amendment claim under 42 U.S.C. § 1983 against

Sawyer in his individual capacity.

        Plaintiff     also    brings   a     claim    against   J.    Gramp,     the

Administrator at Bayside State Prison. 1 Plaintiff alleges that

Bayside State Prison is on lockdown and, to punish the inmates,


1 Plaintiff did not include J. Gramp as a defendant in the caption
of the complaint.
 Case 1:20-cv-16360-RMB-JS Document 3 Filed 02/18/21 Page 4 of 6 PageID: 27



Gramp created a rule that allows only fifteen minutes for 24

inmates to use two telephones and the J-pay computers. Plaintiff

seeks injunctive relief for more time to use the telephones and

computers.   The   Court   construes    this   as   an   Eighth   Amendment

conditions of confinement claim.

     B.    Section 1983 Claims

     42 U.S.C. § 1983 provides, in relevant part:

           Every person who, under color of any statute,
           ordinance, regulation, custom, or usage, of
           any State or Territory ... subjects, or causes
           to be subjected, any citizen of the United
           States or other person within the jurisdiction
           thereof to the deprivation of any rights,
           privileges, or immunities secured by the
           Constitution and laws, shall be liable to the
           party injured in an action at law, suit in
           equity, or other proper proceeding for
           redress....

     To state a claim for relief under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution or

laws of the United States, and that the constitutional deprivation

was caused by a person acting under color of state law. West v.

Atkins, 487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560,

563 (3d Cir. 2011).

     Plaintiff’s Eighth Amendment excessive force claim against

Officer Sawyer may proceed, although this does not mean the Court
    Case 1:20-cv-16360-RMB-JS Document 3 Filed 02/18/21 Page 5 of 6 PageID: 28



has made a finding that the claim has merit. 2 The Eighth Amendment

standard for a conditions of confinement claim

              requires   a   showing   that   the   alleged
              deprivation is “sufficiently serious” and …
              the inmate has been deprived of the “minimal
              civilized measure of life's necessities.”
              Farmer v. Brennan, 511 U.S. 825, 834 … (1994)
              (citing Rhodes v. Chapman, 452 U.S. 337 …
              (1981)). An inmate must demonstrate that “he
              is incarcerated under conditions posing a
              substantial risk of serious harm” and that
              prison officials demonstrated “deliberate
              indifference” to his health or safety. Id.
              However, only “extreme deprivations” are
              sufficient   to    present    a   claim   for
              unconstitutional conditions of confinement.
              Hudson [v. McMillian], 503 U.S. [1,] 8–9
              [1992]….

Dockery v. Beard, 509 F. App'x 107, 112 (3d Cir. 2013). A rule

that permits only fifteen minutes for 24 inmates to use two

telephones and the J-pay computers during a prison lockdown is not

sufficiently serious to deprive inmates of the “minimal civilized

measure of life's necessities.” The Court will dismiss this claim

against Administrator J. Gramp without prejudice for failure to

state a claim.

III. CONCLUSION

        The Court will grant Plaintiff’s application to proceed in

forma pauperis under 28 U.S.C. § 1915, and permit the complaint

to proceed in part and dismiss it in part.



2 The Court expects such claim is brought in good faith. Any claim
that is brought in bad faith is subject to sanctions.
 Case 1:20-cv-16360-RMB-JS Document 3 Filed 02/18/21 Page 6 of 6 PageID: 29




DATE:   February 18, 2021

                                   s/Renée Marie Bumb
                                   RENÉE MARIE BUMB
                                   United States District Judge
